Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. 
	“first side edge”, “the panel” has no antecedent basis.  It seems claim 17 is dependent on a wrong claim.

Claims 1, 6, 9, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berenguer (4117874) or in the alternative under 35 U.S.C. 103 as being unpatentable over Berenguer in view of Goldman (20070138222) or Sullivan (5454643).. Berenguer teaches a wallet and the satchel in figures 1-6 comprising a container being flexible and including a perimeter wall having upper end and being open to access an interior of the container the container being open to access an interior and having a folded and unfolded in multiple times condition.  The container being abuttable against the wallet when the container is in the folded condition such that the container has a length and width substantially equal to a length and width of the wallet in fig. 6. 
With respect to the limitation that the wallet being attached to the container such that a top edge of the wallet is positioned adjacent to the upper end and the first lateral edge of the container, note that this limitation is broad and merely require the positon being adjacent to the 
With respect to the wallet positionable in the container, note the position in fig. 1.
Regarding claim 9, note the the wallet extending from the edge to a fold line when the bag is inside.
In the alternative, Goldman teaches that it is known in the art to provide the wallet being offset from the satchel in fig. 12B, and in Sulivan teaches that it is known in the art to provide a convertible pocket for holding a foldable sheet with the pocket being on the corner.  It would have been obvious to one of ordinary skill in the art to provide the wallet top edge of the wallet is positioned adjacent to the upper end and the first lateral edge of the container to provide the desired location for the attachment of the wallet and/or for convenience. 

Claims 1-6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldman (20070138222), or in the alternative under 35 U.S.C. 103 as being unpatentable over Goldman in view of Boyar (5490619) or Osawa (JP2007271819).  Goldman teaches a collapsible sachel and wallet combination in figures  (2A-2E, 3-3B, 4-4A, 5-5E, 6-6A) comprising a container being flexible and including a perimeter wall having upper end and being open to access an interior of the container the container being open to access an interior and having a folded and unfolded in multiple times condition.  The container being abuttable against the wallet when the container is in the folded condition such that the container has a length and width substantially equal to a length and width of the wallet. 
With respect to the limitation that the wallet being attached to the container such that a top edge of the wallet is positioned adjacent to the upper end and the first lateral edge of the 
With respect to the wallet positionable in the container, note that this is an intended use.  The flexibility of both the bag and the wallet allow the wallet flexibly folded inside of the container, e.g., one can turn the bag inside out and the wallet would be inside of the bag. 
Regarding claims 6, and 9, note that fig. 12B shows a trifold wallet extending from the left to two third of the bag coincide with a folding line of the bag.
In the alternative, Boyar teaches that it is known in the art to provide bag with a handle on the bag and the wallet at 4 is placed on the inside. Osawa teaches that it is known in the art to provide a wallet that is provided on the inside.  It would have been obvious to one of ordinary skill in the art to provide the bag with a handle outside and the wallet being placed on the inside as taught by Boyaror to provide the wallet on the inside as taught by Osawa to provide an alternative bag holding structure and/or to enable one to carry the contents.
Claims 7-8, 10-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman in view of Osawa (JP2007271819) and further in view Matzdorff et al. (5423363).  Osawa teaches the wallet structure with pockets in fig. 5.   Osawa does not clearly show the wallet structure with the card holding structure.  Matzdorff teaches that it is known in the art to provide a wallet holding structure with elongated pocket at 2d and card pocket sets being laterally disposed.   It would have been obvious to one of ordinary skill in the art to provide wallet structure as taught by Matzdorff to provide the desired pocket structure.  
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over the Goldman in view of Osawa (JP2007271819) and further in view of Ogletree (3256919) or Meyer (20060013513).  Either Ogletree or Meyer teaches that it is known in the art to provide handle straps inside a bag.  It would have been obvious to one of ordinary skill in the art to provide handle straps positioned within the bag to provide a alternative construction and to provide a smooth appearance.

Claims 1-4, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osawa (JP2007271819), or in the alternative under 35 U.S.C. 103 as being unpatentable over  Osawa in view of  Goldman (20070138222) or Kovatch (20120121211). Osawa teaches a teach a bag collapsible satchel 5 and wallet 2 combination comprising a container being flexible and including a perimeter wall (fig. 4) having upper end and being open to access an interior of the container the container being open to access an interior and having a folded and unfolded in multiple times condition.  The container being abuttable against the wallet when the container is in the folded condition such that the container has a length and width substantially equal to a length and width of the wallet and the wallet is inside of the satchel in fig. 1.
With respect to the limitation that the wallet being attached to the container such that a top edge of the wallet is positioned adjacent to the upper end and the first lateral edge of the container. note that this limitation is broad and merely require the positon being adjacent to the top edge and the first lateral edge.  In the folded position the wallet is positioned adjacent to the upper end and the first lateral edge of the container as claimed. 
In the alternative, Goldman teaches that it is known in the art to attach the wallet at various location along the upper edge and including the lateral edge in fig. 2D, and 12B.  .
Claims 7-8, 10-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa (JP2007271819) and further in view Matzdorff et al. (5423363) or Scheunemann (4921027).  Osawa teaches the wallet structure with pockets in fig. 5.   Osawa does not clearly show the wallet structure with the card holding structure.  Matzdorff teaches that it is known in the art to provide a wallet holding structure with elongated pocket at 2d and card pocket sets being laterally disposed.  Scheunemann teaches that it is known in the art to provide a wallet holding structure with elongated pocket at 15 and card pocket sets being laterally disposed at 10/26. It would have been obvious to one of ordinary skill in the art to provide wallet structure as taught by Matzdorff or Scheunemann to provide the desired wallet with the pocket structure.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Osawa (JP2007271819) in view of Ogletree (3256919) or Meyer (20060013513).  Either Ogletree or Meyer teaches that it is known in the art to provide handle straps inside a bag.  It would have been obvious to one of ordinary skill in the art to provide handle straps positioned within the bag to provide a alternative construction and to provide a smooth appearance.

Claim 5, 12-16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 20 are allowed. 
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRI M. MAI
Examiner
Art Unit 3733